
	
		I
		112th CONGRESS
		1st Session
		H. R. 900
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Federal Trade Commission to establish rules
		  to prohibit unfair or deceptive acts or practices related to the provision of
		  funeral goods or funeral services.
	
	
		1.Short titleThis Act may be cited as the
			 Bereaved Consumer’s Bill of Rights Act
			 of 2011.
		2.FindingsCongress finds that—
			(1)there have been shocking consumer abuses in
			 the funeral industry, including scandals at Burr Oak Cemetery in Alsip,
			 Illinois, Menorah Gardens Cemetery in Palm Beach, Florida, and the Tri State
			 Crematory in Noble, Georgia;
			(2)funeral
			 arrangements are a major expense for most American households and
			 families;
			(3)some consumers
			 seek to ease the burdens on their families by arranging and paying for pre-need
			 funeral and cemetery arrangements;
			(4)most funerals are
			 planned by grieving family members at a time when they are especially
			 vulnerable and unlikely to focus on cost comparison;
			(5)the Federal Trade
			 Commission’s Funeral Industry Practices Trade Regulation Rule (known as the
			 Funeral Rule) dictates consumer protections in the funeral home, but does not
			 cover the practices of cemeteries, crematoria, or sellers of monuments, urns,
			 or caskets;
			(6)State laws are
			 inconsistent and frequently too weak to provide adequate consumer protections,
			 creating a need for minimum Federal standards in this area;
			(7)consumers have the
			 right to receive clear and accurate information about all funeral goods and
			 funeral services offered for sale;
			(8)consumers need
			 effective protection from fraud and abusive practices by all providers of
			 funeral goods and funeral services and at all stages of the funeral planning
			 process; and
			(9)a
			 new Federal law that provides adequate protections to grieving families is
			 warranted.
			3.FTC rulemaking
			 relating to unfair or deceptive acts or practices in the provision of funeral
			 goods or funeral services
			(a)In
			 GeneralThe Federal Trade
			 Commission shall prescribe rules prohibiting unfair or deceptive acts or
			 practices in the provision of funeral goods or funeral services. Such rules
			 shall include the following:
				(1)A
			 requirement that providers of funeral goods or funeral services furnish
			 accurate price information disclosing clearly and conspicuously the cost to the
			 purchaser for each of the specific funeral goods or funeral services provided
			 or offered for sale.
				(2)A
			 prohibition on misrepresentations by such providers, including
			 misrepresentations of the requirements of Federal, State, or local law.
				(3)A prohibition on conditioning the provision
			 of any funeral good or funeral service upon the purchase of any other funeral
			 good or funeral service from that provider, except as required by law.
				(4)A requirement that any presale disclosures
			 and contracts for funeral services or funeral goods be written clearly, stating
			 the merchandise and services that purchasers are buying and their
			 prices.
				(5)In the case of contracts for funeral
			 services or funeral goods that are pre-paid in whole or in part, a requirement
			 for clear and conspicuous presale and contractual disclosure regarding any
			 penalties incurred if the consumer decides to cancel or transfer the contract
			 to another provider of funeral services or funeral goods.
				(6)A
			 requirement that contracts for funeral services or funeral goods disclose
			 clearly and conspicuously all fees and costs to be incurred in the future or at
			 the time that the funeral services or funeral goods are provided.
				(7)A requirement that cemeteries provide to
			 consumers, in a timely manner, all written rules and regulations of the
			 cemetery, and a clear explanation in writing of the interment, inurnment, or
			 entombment right that has been purchased, and any material terms and conditions
			 of that purchase, including any repurchase option by the cemetery or resale
			 rights available to the consumer.
				(8)A requirement that cemeteries—
					(A)retain all records
			 in existence on the date of enactment of this Act, including maps or other
			 systems indicating the location and date of each interment, inurnment, or
			 entombment;
					(B)accurately record
			 and retain records of all interments, inurnments, or entombments occurring, as
			 well as any internment, inurnment, or entombment rights sold, after the
			 effective date of the regulations issued under this subsection, in such manner
			 and form as the Commission may prescribe in such regulations; and
					(C)make such records
			 available to Federal, State, and local governments, as appropriate.
					(b)RulemakingThe Commission shall prescribe the rules
			 under subsection (a) within 1 year after the date of enactment of this Act.
			 Such rules, and any future rules or revision of rules prescribed by the
			 Commission prohibiting unfair or deceptive acts or practices in the provision
			 of funeral goods or funeral services, shall be prescribed in accordance with
			 section 553 of title 5, United States Code.
			(c)Application of
			 Rules to Tax Exempt Organizations and StatesNotwithstanding the definition of
			 corporation in section 4 of the Federal Trade Commission Act (15 U.S.C. 44),
			 the rules prescribed under subsection (a), and any future rules or revision of
			 rules prescribed by the Commission prohibiting unfair or deceptive acts or
			 practices in the provision of funeral goods or funeral services, shall also
			 apply to cemeteries organized or operated by—
				(1)organizations described in section 501(c)
			 of the Internal Revenue Code of 1986 that are exempt from taxation under
			 section 501(a) of such Code, except for cemeteries organized, operated,
			 managed, and owned by a religious denomination, middle judicatory, house of
			 worship, or similar religious organization, and that are not organized,
			 operated, managed, or owned by contract or affiliation with a for-profit
			 provider of funeral goods or funeral services that offers those goods or
			 services for sale to the public; or
				(2)States or any
			 political subdivision of a State.
				(d)EnforcementAny violation of any rule prescribed under
			 this section shall be treated as a violation of a regulation prescribed under
			 section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)) regarding unfair or deceptive acts or practices. The Federal
			 Trade Commission shall enforce this Act in the same manner, by the same means,
			 and with the same jurisdiction as though all applicable terms and provisions of
			 the Federal Trade Commission Act were incorporated into and made a part of this
			 Act. Any person who violates the regulations prescribed under this Act shall be
			 subject to the penalties and entitled to the privileges and immunities provided
			 in that Act.
			4.Enforcement by
			 states
			(a)In
			 GeneralWhenever an attorney
			 general of any State has reason to believe that the interests of the residents
			 of that State have been or are being threatened or adversely affected because
			 any person has engaged or is engaging in an act or practice which violates any
			 rule of the Commission issued under section 3 of this Act or the Trade
			 Regulation Rule on Funeral Industry Practices (16 C.F.R. 453.1 et seq.), the
			 State, as parens patriae, may bring a civil action on behalf of its residents
			 in an appropriate district court of the United States to enjoin such violative
			 act or practice, to enforce compliance with such rule of the Commission, to
			 obtain damages, restitution, or other compensation on behalf of residents of
			 such State, or to obtain such further and other relief as the court may
			 determine appropriate.
			(b)NoticeThe State shall provide prior written
			 notice of any civil action under subsection (a) or (f)(2) to the Commission and
			 provide the Commission with a copy of its complaint, except that if it is not
			 feasible for the State to provide such prior notice, the State shall provide
			 such notice immediately upon instituting such action. Upon receiving a notice
			 respecting a civil action, the Commission shall have the right—
				(1)to intervene in
			 such action;
				(2)upon so
			 intervening, to be heard on all matters arising therein;
				(3)to remove the
			 action to the appropriate United States district court; and
				(4)to file petitions
			 for appeal.
				(c)ConstructionFor purposes of bringing any civil action
			 under subsection (a), nothing in this Act shall prevent an attorney general
			 from exercising the powers conferred on the attorney general by the laws of
			 such State to conduct investigations or to administer oaths or affirmations or
			 to compel the attendance of witnesses or the production of documentary and
			 other evidence.
			(d)Actions by
			 CommissionWhenever a civil
			 action has been instituted by or on behalf of the Commission for violation of
			 any rule prescribed under section 3 of this Act, no State may, during the
			 pendency of such action instituted by or on behalf of the Commission, institute
			 a civil action under subsection (a) or (f)(2) of this section against any
			 defendant named in the complaint in such action for violation of any rule as
			 alleged in such complaint.
			(e)Venue; Service
			 of ProcessAny civil action
			 brought under subsection (a) of this section in a district court of the United
			 States may be brought in the district in which the defendant is found, is an
			 inhabitant, or transacts business or wherever venue is proper under section
			 1391 of title 28, United States Code. Process in such an action may be served
			 in any district in which the defendant is an inhabitant or in which the
			 defendant may be found.
			(f)Actions by other
			 State officials
				(1)ConstructionNothing
			 contained in this section shall prohibit an authorized State official from
			 proceeding in State court on the basis of an alleged violation of any civil or
			 criminal statute of such State.
				(2)Other State
			 actionsIn addition to actions brought by an attorney general of
			 a State under subsection (a) of this section, such an action may be brought by
			 officers of such State who are authorized by the State to bring actions in such
			 State on behalf of its residents.
				5.Effect on other
			 lawNothing in this Act or the
			 rules prescribed under this Act shall be construed to preempt any provision of
			 any law of a State or political subdivision of that State that provides
			 protections to consumers of funeral services or funeral goods, except to the
			 extent that the provision of law is inconsistent with any provision of this Act
			 or a rule prescribed under this Act, and then only to the extent of the
			 inconsistency.
		6.DefinitionsIn this Act—
			(1)the term
			 cemetery means any organization, association, or other business
			 that offers for sale the interment, inurnment, or entombment of human remains,
			 but does not include any cemetery that—
				(A)performs fewer
			 than a total of 25 interments, inurnments, and entombments during any calendar
			 year; or
				(B)sells fewer than a
			 total of 25 interment rights, inurnment rights, and entombment rights during
			 any calendar year;
				(2)the term
			 funeral goods means the goods which are sold or offered for sale
			 directly to the public for use in connection with funeral services; and
			(3)the term
			 funeral services means—
				(A)any services which
			 are sold or offered for sale directly to the public in order to—
					(i)care
			 for and prepare deceased human bodies for burial, cremation, or other final
			 disposition; or
					(ii)arrange,
			 supervise, or conduct the funeral ceremony or the final disposition of deceased
			 human bodies; or
					(B)services provided
			 by funeral directors, morticians, cemeterians, cremationists, and retailers of
			 caskets, urns, monuments, and markers.
				
